            Case 1:19-cv-11841-NMG Document 1 Filed 08/29/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

PAUL PLOTKIN,                                   )
                                                ) Case No. ____________
               Plaintiff,                       )
                                                )
       v.                                       )
                                                )
GALAXY RESTAURANT CATERING                      )
GROUP, LP and GALAXY GP, LLC,                   )
                                                )
               DefendantS.                      )
                                                )

                                  NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that Defendants Galaxy Restaurant Catering Group, LP and

Galaxy GP, LLC remove the above-captioned civil action filed by Plaintiff Paul Plotkin from

Boston Municipal Court – Central Division to the United States District Court for the District of

Massachusetts. In support of this Notice of Removal, Defendants state:

       1.      On December 28, 2018, Plaintiff filed a Complaint against Defendants in Boston

Municipal Court – Central Division, alleging violations of Massachusetts wage and hour laws. A

copy of the original Complaint is attached as Exhibit A.

       2.      The Complaint did not assert a claim under federal law. Id.

       3.      Defendants timely filed an Answer, a copy of which is attached as Exhibit B.

       4.      On August 22, 2019, Plaintiff, with leave of court, filed an Amended Complaint, a

copy of which is attached as Exhibit C along with Plaintiff’s Motion for Leave to file the

Amended Complaint.1




1
  Plaintiff filed a Motion for Leave to file the Amended Complaint on August 6, 2019. The court
allowed the motion on August 9, 2019, and ordered that the Amended Complaint, which was
attached as an exhibit to Plaintiff’s Motion for Leave, would be marked as filed upon Plaintiff’s
            Case 1:19-cv-11841-NMG Document 1 Filed 08/29/19 Page 2 of 4



       5.      In the Amended Complaint, Plaintiff re-alleged his Massachusetts state law

claims under M.G.L. c. 151, §§ 1A, 1B and M.G.L. c. 149, §§ 148, 150, but he also included –

for the first time – a claim for non-payment of overtime wages in violation of the Fair Labor

Standards Act, 29 U.S.C. §§ 207(A), 216(B).

       6.      Defendants now remove the action to this Court based on federal question

jurisdiction. See 28 U.S.C. § 1331.

       7.      Federal district courts have “original jurisdiction of all civil actions arising under

the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

       8.      Under 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the

district courts of the United States have original jurisdiction, may be removed by the defendant

or defendants, to the district court of the United States for the district and division embracing the

place where such action is pending.”

       9.      Generally, the notice of removal “shall be filed within 30 days after the receipt by

the defendant, through service or otherwise, of a copy of the initial pleading setting forth the

claim for relief upon which such action or proceeding is based[.]” 28 U.S.C. § 1446(b)(1).

       10.     However, “if the case stated by the initial pleading is not removable, a notice of

removal may be filed within 30 days after receipt by the defendant, through service or otherwise,

of a copy of an amended pleading, motion, order or other paper from which it may first be

ascertained that the case is one which is or has become removable.” Id. § 1446(b)(3).

       11.     Here, the action became removable once Plaintiff filed an Amended Complaint in

state court alleging a claim under the FLSA.




filing of a Statement of Damages. Plaintiff filed the Statement of Damages on August 22, 2019,
at which point the Amended Complaint was deemed to be filed.
                                                 2
          Case 1:19-cv-11841-NMG Document 1 Filed 08/29/19 Page 3 of 4



       12.     Because Plaintiff has raised claims under federal law, this action is removable

under 28 U.S.C. 28 U.S.C. § 1441 and 28 U.S.C. § 1331.

       13.     Moreover, removal is timely under 28 U.S.C. § 1446(b)(4) because this Notice of

Removal is filed within 30 days of Defendants’ receipt of a copy of the Amended Complaint, in

which Plaintiff’s FLSA claim was first asserted.

       14.     Copies of this Notice of Removal shall forthwith be served upon Plaintiff and the

Clerk of Court for Boston Municipal Court.

       15.     Nothing in this Notice shall be interpreted as a waiver of relinquishment of

Defendants’ right to assert any defense, including, without limitation, by way of a motion to

dismiss or any pre-answer motion under Fed. R. Civ. P. 12.

       WHEREFORE, Defendants remove civil action from Boston Municipal Court – Central

Division to the United States District Court for the District of Massachusetts.



Dated: August 29, 2019                        Respectfully submitted,


                                              /s/ Philip M. Hanaka

                                              Philip M. Hanaka (BBO 644673)
                                              BUCHANAN INGERSOLL & ROONEY PC
                                              401 E. Las Olas Boulevard, Suite 2250
                                              Fort Lauderdale, FL 33301-4251
                                              Phone: 954-468-2300
                                              Fax: 954-527-9915
                                              philip.hanaka@bipc.com

                                              Attorney for Defendants




                                                   3
         Case 1:19-cv-11841-NMG Document 1 Filed 08/29/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above document was served upon the
attorney of record for Plaintiff via the Court’s CM/ECF system.


                                            / Philip M. Hanaka

                                            Philip M. Hanaka (BBO 644673)




                                               4
